 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    AARON WALKER,                                          Case No.: 1:18-cv-01469-BAM (PC)

11                       Plaintiff,                          ORDER DIRECTING CLERK OF COURT TO
                                                             ASSIGN FRESNO DISTRICT JUDGE
12            v.
                                                             FINDINGS AND RECOMMENDATIONS
13    ANGELL, et al.,                                        RECOMMENDING DISMISSAL OF ACTION
                                                             FOR FAILURE TO PAY FILING FEE,
14                       Defendant.                          FAILURE TO OBEY COURT ORDER, AND
                                                             FAILURE TO PROSECUTE
15
                                                             FOURTEEN-DAY DEADLINE
16

17

18          Plaintiff Aaron Walker is a state prisoner proceeding pro se in a civil rights action

19   pursuant to 42 U.S.C. ' 1983. Plaintiff initiated this action by filing a complaint on October 25,

20   2018. (Doc. No. 1.)

21          Plaintiff did not pay the $400.00 filing fee, or submitted an application to proceed in

22   forma pauperis pursuant to 28 U.S.C. ' 1915. Thus, on October 29, 2018, the Court ordered

23   Plaintiff to pay the filing fee in this action, or apply to proceed in forma pauperis, within forty-

24   five (45) days. (Doc. No. 4.)

25          Further, on October 25, 2018, the Court issued new case documents. These documents

26   included an order regarding consent or request for reassignment, requiring Plaintiff to consent to

27   the jurisdiction of a United States Magistrate Judge or decline to consent to such jurisdiction,

28   within thirty (30) days. (Doc. No. 2-1.)
                                                         1
 1          Plaintiff has not submitted any application to proceed in forma pauperis, paid the filing

 2   fee for this action, or otherwise responded to either of the Court’s orders detailed above. The

 3   deadline to do so has now passed. Therefore, the Court recommends dismissal of this action for

 4   the reasons explained below.

 5   II.    Discussion

 6          A.      Legal Standards

 7          Local Rule 110 provides that “[f]ailure . . . of a party to comply with these Rules or with

 8   any order of the Court may be grounds for imposition by the Court of any and all sanctions . . .

 9   within the inherent power of the Court.” District courts have the inherent power to control their

10   dockets and “[i]n the exercise of that power they may impose sanctions including, where

11   appropriate, . . . dismissal.” Thompson v. Hous. Auth., 782 F.2d 829, 831 (9th Cir. 1986). A

12   court may dismiss an action, with prejudice, based on a party’s failure to prosecute an action,

13   failure to obey a court order, or failure to comply with local rules. See, e.g., Ghazali v. Moran, 46

14   F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet,

15   963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to comply with an order requiring

16   amendment of complaint); Malone v. U.S. Postal Serv., 833 F.2d 128, 130–33 (9th Cir. 1987)

17   (dismissal for failure to comply with court order).

18          In determining whether to dismiss an action, the Court must consider several factors: (1)

19   the public’s interest in expeditious resolution of litigation; (2) the Court’s need to manage its

20   docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of
21   cases on their merits; and (5) the availability of less drastic sanctions. Henderson v. Duncan, 779

22   F.2d 1421, 1423 (9th Cir. 1986); Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988).

23   B.     Discussion

24          Here, Plaintiff has not paid the filing fee for this action, which is grounds in and of itself

25   to dismiss this case. In addition, Plaintiff has not responded to the Court’s orders requiring him

26   to pay the filing fee or apply to proceed in forma pauperis, or the Court’s order requiring him to
27   consent or decline to consent to the jurisdiction of a United States Magistrate Judge. The Court

28   cannot effectively manage its docket if Plaintiff ceases litigating this case and fails to
                                                         2
 1   communicate with the Court. Thus, the Court finds that both the first and second factors weigh in

 2   favor of dismissal.

 3           The third factor, risk of prejudice to defendant, also weighs in favor of dismissal, since a

 4   presumption of injury arises from the occurrence of unreasonable delay in prosecuting an action.

 5   Anderson v. Air W., 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor usually weighs against

 6   dismissal because public policy favors disposition on the merits. Pagtalunan v. Galaza, 291 F.3d

 7   639, 643 (9th Cir. 2002). However, “this factor lends little support to a party whose

 8   responsibility it is to move a case toward disposition on the merits but whose conduct impedes

 9   progress in that direction,” which is the case here. In re Phenylpropanolamine (PPA) Prod. Liab.

10   Litig., 460 F.3d 1217, 1228 (9th Cir. 2006) (citation omitted).

11           Finally, the Court’s warning to a party that failure to obey the court’s order will result in

12   dismissal satisfies the “considerations of the alternatives” requirement. Ferdik, 963 F.2d at 1262;

13   Malone, 833 at 132–33; Henderson, 779 F.2d at 1424. The Court’s October 26, 2018 order

14   expressly warned Plaintiff that the failure to comply would result in a recommendation to dismiss

15   this action. (Doc. No. 4, at 2.) Thus, Plaintiff had adequate warning that dismissal could result

16   from noncompliance.

17           Additionally, at this stage in the proceedings, there is little available to the Court that

18   would constitute a satisfactory lesser sanction while protecting the Court from further

19   unnecessary expenditure of its scarce resources. Plaintiff has not responded to multiple court

20   orders, making monetary sanctions of little use, and the preclusion of evidence or witnesses is
21   likely to have no effect given that Plaintiff has ceased litigating this case.

22   III.    Conclusion

23           Accordingly, the Clerk of the Court is HEREBY ORDERED to randomly assign a Fresno

24   District Judge to this action.

25           Further, for the reasons explained above, the Court HEREBY RECOMMENDS that this

26   action be dismissed, without prejudice, for the failure to pay the filing fee, for failure to obey a
27   court order, and failure to prosecute.

28   ///
                                                         3
 1          These Findings and Recommendation will be submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

 3   (14) days after being served with these Findings and Recommendation, Plaintiff may file written

 4   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

 5   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the

 6   specified time may result in the waiver of the “right to challenge the magistrate’s factual

 7   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 8   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 9
     IT IS SO ORDERED.
10

11      Dated:     December 28, 2018                          /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
